United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1613
                                     ___________

Wendy E. Taylor,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
          v.                           * District Court for the
                                       * Eastern District of Missouri.
State of Alabama Bar Association;      *
        1
et al.,                                *      [UNPUBLISHED]
             Appellees.                *
                                  ___________

                           Submitted: August 3, 1998

                                 Filed: August 7, 1998
                                     ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________




      1
        An official caption containing a complete list of parties is on file and available
for inspection in the Office of the Clerk of the Court, United States Court of Appeals
for the Eighth Circuit.
PER CURIAM.

       Wendy Taylor appeals from the district court&s2 dismissal without prejudice of
her complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). After carefully
reviewing the record, we affirm the judgment of the district court for the reasons it
stated. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                         -2-